Order entered January 8, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00948-CV

               IN RE KNL TRANSPORTATION, INC., Relator

          Original Proceeding from the 134th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-19-17408

                                     ORDER
                      Justices Myers, Molberg, and Goldstein

      Before the Court is relator’s October 29, 2020 petition for writ of mandamus

in which relator challenges the trial court’s order granting the plea in abatement.

The Court requests that real party in interest and respondent file a response, if any,

to the petition for writ of mandamus by January 28, 2021.


                                              /s/   KEN MOLBERG
                                                    JUSTICE